Citation Nr: 1333757	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  10-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent from November 18, 2008, in excess of 30 percent from June 10, 2010, and in excess of 10 percent from November 20, 2011, for asthma.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma. 

5.  Entitlement to service connection for a cognitive disability, claimed as memory loss, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness or as secondary to service-connected asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1995, with verified service in Southwest Asia from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was scheduled for a hearing before the Board in May 2013.  However, he failed to report for this hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The hearing loss issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.





FINDING OF FACT

No hearing loss disability in either ear has been present at any time during the pendency of this claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a March 2009 RO letter sent prior to the initial adjudication of the claim in September 2009.

The record also reflects that service treatment records, service personnel records, and private and VA treatment records have been obtained.  The Veteran and his representative submitted multiple written statements discussing his contentions.  A VA audio examination was provided in June 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination report in this case is adequate for adjudication purposes.  It shows that appropriate testing was performed to determine whether the Veteran has sufficient hearing impairment to qualify as a disability for VA compensation purposes.  

The Board notes that records in the claims files indicate that the Veteran was awarded benefits from the Social Security Administration (SSA) in 2001 based on an ankle condition and other injuries after a motor vehicle accident.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claims.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records. 

Here, the Veteran has not indicated that any SSA records would be relevant to his claim for entitlement to service connection for bilateral hearing loss.  In fact, he reported that his claim for entitlement to SSA disability benefits was granted based on a left ankle disability and not bilateral hearing loss.  Therefore, further development to obtain the SSA records is not required before the Board decides the hearing loss claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran essentially claims that his bilateral hearing loss began during service and that he has experienced a continuity of symptomatology since that time.  

Service treatment records are negative for evidence of bilateral hearing loss disability as defined by VA.  In fact, he was noted to be fitted for earplugs in during service.  The Veteran's DD Form 214 reveals that his military occupational specialty (MOS) was Cannon Crewmember and Personnel Admin.  Service personnel records reflect that his principal duties included Cannoneer, Cargo Carrier Driver, SIB Unit Clerk, PAC Clerk, Gunner, Legal Claims NCOIC, and Legal NCO.

According to a June 2009 VA audiology examination report, the Veteran reported a history of significant in-service noise exposure, including field artillery.  He denied a history of post-service occupational or recreational noise exposure.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
10
15
10
10
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  After examining the Veteran, the examiner indicated that the Veteran presented with normal auditory sensitivity, bilaterally.

Post-service VA and private treatment records do not show that the Veteran has been found to have sufficient hearing impairment to qualify as a disability for VA compensation purposes.  An August 2009 VA audiology consult note indicates that the Veteran had already been evaluated in June 2009 for a VA examination, at which time he presented with normal auditory sensitivity, bilaterally.  An August 2009 VA treatment record for evaluation and registration in the Persian Gulf War registry shows complaints of loss of hearing. 

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss disability is not warranted.  In this case, post-service VA audiology examination results dated in June 2009 show that the Veteran does not have a hearing loss disability for VA compensation purposes in either ear.  In addition, there is no other evidence showing that the Veteran has had sufficient hearing impairment during the period of this claim to qualify as a disability. 

The Board acknowledges that the Veteran is able to observe decreased hearing; however, the Board notes that he does not possess the expertise required to determine whether his decreased hearing amounts to a bilateral hearing loss disability by VA standards.  In any event, even assuming that the Veteran's statements are competent evidence of the presence of hearing loss disability, his statements are clearly of less probative value than the medical evidence indicating that he does not have sufficient hearing impairment to qualify as a disability for VA compensation purposes.

Accordingly, the Board must conclude that service connection is not warranted for bilateral hearing loss disability.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 


REMAND

The Board's review of the record reveals that further development is warranted. 

As an initial matter, the Veteran seeks entitlement to service connection for CFS as well as a cognitive disorder, which he asserts are due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  He has contended that he suffered from symptoms, including chronic fatigue and memory loss, after returning from service in Southwest Asia from December 1990 to May 1991. 

Fatigue and neurological signs or symptoms are symptoms cited in 38 C.F.R. § 3.317(b) as possibly indicative of an undiagnosed illness and CFS is cited in 38 C.F.R. § 3.317(a) as a medically unexplained chronic multisymptom illness.  Review of the record shows the Veteran has complained to medical providers of other representative symptoms, including sleep disturbance, respiratory difficulty (service-connected as asthma), and abnormal weight loss. 

Service treatment records do not reveal any complaints or findings of fatigue, CFS, or any cognitive disorder.  In fact, the Veteran was noted to have good memory and clear thinking process in an August 1993 mental status evaluation report.  Post-service private treatment records show that the Veteran had sustained a severe head injury or a posttraumatic brain injury, had abnormal neurological status findings, and suffered other severe trauma wounds coincident to a post-service motor vehicle accident in December 1996.  

In a June 2009 VA mental disorders examination report, the examiner diagnosed cognitive disorder NOS (not otherwise specified) secondary to 1996 motor vehicle accident.  In a June 2009 VA infectious, immune, and nutritional disabilities examination report, the examiner indicated there were no signs of infection, immune, or nutritional disability.  In a June 2009 VA CFS examination report, the examiner indicated that he saw no evidence of an underlying rheumatologic problem and certainly saw minimal evidence for criteria to fulfill the diagnosis of CFS such as fevers, pharyngitis, adenopathy, or myalgias.  However, he then highlighted that the Veteran certainly had fatigue as well as dyspnea on exertion, noting that the impact of exercise was difficult to ascertain along with admitted nonrestorative sleep patterns.  An August 2009 VA treatment record reflects that the Veteran was seen for evaluation and registration in the Persian Gulf War registry.  At that time, he denied having muscle pain or fatigue.  

As to the claim of entitlement to service connection for CFS, the Board finds the June 2009 VA CFS examination report to be inadequate for adjudicative purposes.  The conclusions reached by the VA examiner in this matter are found to be unclear as to the current nature, onset, and causation of the claimed CFS.  In light of the cumulative record discussed above, the originating agency should arrange for the Veteran to be afforded an additional VA CFS examination regarding the nature and etiology of his claimed CFS.

As to the claim of entitlement to service connection for a cognitive disorder, after additional development outlined below is completed, to include obtaining treatment records from the private hospitalization necessitated by the Veteran's December 1996 motor vehicle accident with head trauma, the originating agency should obtain an addendum VA medical opinion with supporting rationale to clarify the etiology of the Veteran's claimed cognitive disorder.

Regarding the claim for increased initial evaluations for asthma, the Veteran last had a VA examination to determine the current degree of severity of his service-connected asthma in June 2009.  A June 2010 VA treatment note reveals that the Veteran recently had an acute asthma attack.  The Board further notes that the Veteran clearly sought to renew his prescription for Albuterol according to the last available VA treatment note of record dated in November 2010 in Virtual VA.  In a December 2012 rating decision, the RO inexplicably awarded a 30 percent evaluation from June 10, 2010, and a 10 percent evaluation from November 20, 2011, for the Veteran's service-connected asthma based on his use and claimed discontinuance of Albuterol.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing circumstances, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected asthma.

As the claims file and Virtual VA file only include VA treatment records from the Northport VA Medical Center (VAMC) dated up to November 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  The Veteran has also asserted that he received treatment following a severe motor vehicle accident in December 1996 from Mercy Hospital at Rockville Center as well as from two private physicians identified as B. B., M. D. and D. G., M. D.  Therefore, further development to obtain records from these private treatment providers is also in order.  Finally, the Veteran informed VA that he was awarded disability benefits from SSA in 2001 related to injuries from his December 1996 motor vehicle accident.  As the SSA records are potentially relevant to some of the matters on appeal, the originating agency should obtain and associate them with the record.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records from the Northport VAMC for the time period from November 2010 to the present for the claimed tinnitus, CFS, and cognitive disorders and service-connected asthma.  Also of particular interest are the private treatment records from Mercy Hospital at Rockville Center as well as from B. B., M. D. and D. G., M. D. for the time period from December 1996 to the present.  

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected asthma.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies, to include pulmonary function tests, should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided by the examiner.

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed CFS.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should state whether CFS has been present at any time during the pendency of the claim.  If so, the examiner should identify the elements supporting the diagnosis.  If not, the examiner should explain why a diagnosis of CFS is not warranted.

If the examiner determines that Veteran's claimed fatigue is not due to CFS, he or she should indicate whether the fatigue is due to another known clinical diagnosis.  If so, the examiner should state an opinion as to whether there is a 50 percent or better probability that the diagnosed disorder began during service or is otherwise etiologically related to the Veteran's military service, to include service in Southwest Asia.  If the examiner is of the opinion that the diagnosed disorder is not related to the Veteran's military service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the diagnosed disorder was caused or chronically worsened by the Veteran's service-connected asthma.

If the examiner determines that the claimed fatigue is not due CFS or another known clinical diagnosis, the examiner should identify all objective indications of the claimed fatigue.

The examiner should acknowledge and discuss the findings in the June 2009 VA examination report.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be returned to and reviewed by the VA examiner who performed the June 2009 VA mental disorders examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should be requested to provide an opinion, consistent with sound medical principles, as to whether there is a 50 percent or better probability that the Veteran has an undiagnosed illness of which the claimed cognitive disorder or memory loss is a manifestation.

For any diagnosed disorder responsible for the claimed cognitive disorder or memory impairment, the examiner is requested to provide an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's military service, to include service in Southwest Asia.  If the examiner is of the opinion that the diagnosed disorder is not related to the Veteran's active service, he or she should provide an opinion as to whether there is a 50 percent or better probability that the diagnosed disorder was caused or chronically worsened by his service-connected asthma.

The examiner should acknowledge and discuss the findings in the June 2009 VA examination report as well as any medical findings surrounding the Veteran's documented post-service motor vehicle accident in December 1996.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If the June 2009 VA examiner is not available, the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be provided to and reviewed by another physician with sufficient expertise who should review the record and provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

6.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


